Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DOUBLE PATENTING

3.  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 from US 10.705,126. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,705,126. This is a statutory double patenting rejection.
 5.    The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.    Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,705,126. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following analysis. 
16/613,234
Claim 1. 
US 10,705,126
Claim 1. 





An energy system comprising: (a) a plurality of at least three current sensors, suitable to sense a changing current in a respective power cable, that provide a respective first output; (b) an elonqate support; (c) said at least three current sensors interconnected to said elongate support at a set of spaced apart locations along said elonqate support that is consistent with spacing of a uniformly spaced apart set of at least three power cables each of which is interconnected to a respective one of a uniformly spaced apart set of at least three circuit breakers of a power panel; (d) at least three temperature sensors that each provide a respective second output; (e) each of said temperature sensors interconnected to said elonqate support at a set of spaced apart locations alonq said elonqate support; (f) said energy system that receives said respective first output from said at least three current sensors and said respective second output from each of said at least three temperature sensors, and (1) determines characteristics of said energy system based upon a plurality of said second outputs to identify one of said at least three circuit breakers that is likely to trip and (2) determines characteristics of said energy system based upon said plurality of said second outputs to identify another one of said at least three circuit breakers that is not likely to trip, while said one of said at least three circuit breakers is identified as said likely to trip.
An energy system comprising: (a) a plurality of at least three current sensors, suitable to sense a changing current in a respective power cable, that provide a respective first output; (b) an elongate support; (c) said at least three current sensors interconnected to said elongate support at a set of uniformly spaced apart locations along said elongate support that is consistent with the spacing of a uniformly spaced apart set of at least three power cables each of which is interconnected to a respective one of a uniformly spaced apart set of at least three circuit breakers of a power panel; (d) at least three temperature sensors that each provide a respective second output; (e) each of said temperature sensors interconnected to said elongate support at a set of spaced apart locations alonq said elonqate support; (f) said energy system receives said respective first output from said at least three current sensors and said respective second output from each of said at least three temperature sensors, and (1) determines characteristics of said energy system based upon a plurality of said second outputs to identify one of said at least three circuit breakers that is likely to trip and (2) determines characteristics of said energy system based upon said plurality of said second outputs to identify another one of said at least three circuit breakers that is not likely to trip, while said one of said at least three circuit breakers is identified as said likely to trip..









    
        
            
                                
            
        
    

7. Claims 1-20 of US Patent No. 10,705,126 contain the elements of claims 1-20, of the present application, and as such anticipate(s) or are obvious over claims 1-20 of the present application.
8. "A latter patent claim is not patentably distinct from an earlier patent claim if the latter claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obvious-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obvious-type double patenting where a patent
application claim to a genus is anticipated by a patent claim to a species within that genus). ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
9.    15.    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The examiner requests, in response to this office action, support be shown for language

added claim language by specifically pointing to page(s) and line number(s) in the specification
and/or drawing figure(s). This will assist the examiner in prosecuting the application. When
responding to this office action, applicant is advised to clearly point out the patentable novelty
which he or she thinks the claims present, in view of the state of art disclosed by the references cited
or the objections made. He or she must also show how the amendments avoid such references or
objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or
patent under reexamination, the applicant or patent owner must clearly point out the patentable
novelty which he or she thinks the claims present in view the state of the art disclosed by the
references cited or the objections made. The applicant or patent owner must also show how the
amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to
use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/
Primary Examiner, Art Unit 2184
March 12, 2021